Case 1:20-cv-00184-WES-PAS Document 16 Filed 11/25/20 Page 1 of 5 PageID #: 222



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 GLOCESTER COUNTRY CLUB              )
                                     )
      Plaintiff,                     )
                                     )
           v.                        )    C.A. No. 20-184 WES
                                     )
 SCOTTSDALE INDEMNITY COMPANY,       )
 d/b/a NATIONWIDE,                   )
                                     )
      Defendant.                     )
 ___________________________________)

                           MEMORANDUM AND ORDER

       Before the Court is Defendant’s Motion to Sever and Stay, ECF

 No. 12.    For the reasons that follow, the Motion is GRANTED IN

 PART and DENIED IN PART.

 I.   Background

         In April 2018, an above-ground storage tank leaked gasoline

 onto the property of Plaintiff Glocester Country Club and one of

 its neighbors.      See Am. Compl. ¶¶ 5-7, ECF No. 6.             Plaintiff

 notified its insurer, Defendant Scottsdale Indemnity Company, and

 demanded that Defendant cover the loss.           See id. at ¶¶ 15, 17.

 Defendant denied coverage.       Id. at ¶ 18.    Plaintiff filed suit in

 the Rhode Island Superior Court, seeking a declaratory judgment

 that Defendant breached the contract (Count I) and five counts for

 damages:     breach of contract (Count II), common law bad faith

 (Count III), breach of the duty of good faith and fair dealing

 (Count IV), statutory bad faith under Rhode Island General Laws §
Case 1:20-cv-00184-WES-PAS Document 16 Filed 11/25/20 Page 2 of 5 PageID #: 223



 9-1-33 (Count V), and unfair trade practices under Rhode Island

 General Laws § 6-13.1-1 (Count VI).        See generally Compl., ECF No.

 1-1.    Defendant removed the action to this Court.          See Notice of

 Removal, ECF No. 1.

 II.    Discussion

        Defendant has filed a Motion to Sever and Stay Discovery of

 Plaintiff’s Bad Faith Claims, ECF No. 12.        As Plaintiff notes, the

 Motion is brought under Rule 42(b) of the Federal Rules of Civil

 Procedure, which allows courts to separate claims, not sever them.

 See Pl.’s Opp’n 4, ECF No. 13 (citing Wai Feng Trading Co. v. Quick

 Fitting, Inc., No. CA 13-033 S, 2014 WL 4199174, at *8 (D.R.I.

 Aug. 22, 2014)).     As such, the Court will treat Defendant’s Motion

 as one to bifurcate the two groups of claims and stay discovery

 for the bad faith claims (Count III through VI) until the breach

 of contract claims (Counts I and II) have been resolved.

        “For convenience, to avoid prejudice, or to expedite and

 economize, the [C]ourt may order a separate trial of one or more

 separate issues [or] claims . . . .”            Fed. R. Civ. P. 42(b).

 Because “a bad faith action does not exist until the plaintiff

 first establishes a breach of contract[,]” bad faith claims often

 lend themselves well to separation and stay of discovery.           Wolf v.

 Geico Ins. Co., 682 F. Supp. 2d 197, 198 (D.R.I. 2010) (citing

 Lamoureaux v. Merrimack Mut. Fire Ins. Co., 751 A.2d 1290, 1293

 (R.I.2000)).

                                      2
Case 1:20-cv-00184-WES-PAS Document 16 Filed 11/25/20 Page 3 of 5 PageID #: 224



       To determine whether bifurcation and stay of discovery are

 appropriate, this Court will “‘weigh[] the risk of prejudice to

 the   defendant     .    .    .   against    the    possible         efficiency   to    be

 gained’ by    not   staying        discovery.”          Bank    of    Rhode    Island   v.

 Progressive Cas. Ins. Co., 293 F.R.D. 105, 106 (D.R.I. 2013)

 (quoting Wolf, 682 F. Supp. 2d at 201). On the one hand, “discovery

 on    bad   faith       exposes        insurers’    work-product         protected      or

 privileged    materials           to    disclosure[,]”         which    may    prejudice

 Defendant if Plaintiff fails to prove a breach of contract.                        Wolf,

 682 F. Supp. 2d at 199.            On the other hand, simultaneous discovery

 “avoids discovery disputes over which documents pertain to the

 contract    claim       and   which      relate    to    the    bad    faith    claim[,]

 eliminates duplicative discovery should [Plaintiff] establish a

 contract claim[,]” and allows for expeditious trials assuming

 Plaintiff’s success regarding breach of contract.                       Id. (citations

 and quotations omitted).

       This question largely turns on “how much the subject matter

 of discovery on the bad faith and contract claims will overlap.”

 Id. at 200.    Defendant argues that the Venn diagram here contains

 little, if any, overlap.                See Mot. to Sever 4-8.            For example,

 Defendant points to a document request that seeks all “documents,

 manuals (claims, training, operations and the like), guidelines,

 policies and procedures . . . used for claims handling that relate

 to investigating coverage . . . .”                 Id. (citing Mot. to Sever Ex.

                                             3
Case 1:20-cv-00184-WES-PAS Document 16 Filed 11/25/20 Page 4 of 5 PageID #: 225



 B).     In response, Plaintiff states that “there is significant

 overlapping discovery” but provides no examples or argument to

 support that statement.        See Pl.’s Opp’n 1.        The Court agrees with

 Defendant:     the contract claims turn on the insurance agreement

 between the parties and the facts of the gasoline leak, not

 Defendant’s investigation.         Thus, many of the document requests

 and interrogatories are relevant only to the bad faith claims.

       Moreover,    disclosures      related   to     Defendant’s     internal

 processes entail at least some risk of prejudice to Defendant.

 See Skaling v. Aetna Ins. Co., 799 A.2d 997, 1010 (R.I. 2002).

 Because the two categories of discovery are so distinct, the Court

 concludes that the bad faith claims should be bifurcated and

 discovery relating to those claims should be stayed.

       However, Plaintiff correctly notes that Defendant’s arguments

 based   on   privilege   and    work   product     are    underdeveloped   and

 conclusory, thereby diminishing the potential prejudice.                   See

 Pl.’s Opp’n 5-8; Mot. to Sever 5-7.              For reasons of judicial

 economy, if any witnesses have knowledge relevant to both the

 breach of contract claims and the bad faith claims, the parties

 may cover both sets of issues in the witnesses’ depositions during

 the first round of discovery.          See Wolf, 682 F. Supp. 2d at 202

 (“The Court may allow early discovery on some, but not all, of the

 bad faith issues presented by a case, always keeping in mind

 whether doing so promotes judicial economy.”).

                                        4
Case 1:20-cv-00184-WES-PAS Document 16 Filed 11/25/20 Page 5 of 5 PageID #: 226



 IV.   Conclusion

       For the reasons stated herein, Defendant’s Motion to Sever

 and Stay, ECF No. 12, treated as a motion to separate claims for

 trial and stay discovery, is GRANTED IN PART and DENIED IN PART.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: November 25, 2020




                                      5
